Case 3:21-cv-04539-SK Document 2 Filed 06/11/21 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of California [-]

David Suski, Individually and On Behalf Of All Others
Similarly Situated,

 

Plaintiff(s)

Coinbase Global, Inc. and Marden-Kane, Inc.,

 

)
)
)
)
)
Vv. Civil Action No.
)
)
)
)
)

Defendant(s)

SUMMONS IN A CIVIL ACTION

Coinbase Global, Inc.
548 Market Street, #23008
San Francisco, CA 94104

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: David J. Harris, Jr.

Finkelstein & Krinsk LLP
501 W Broadway, Ste 1260
San Diego, CA 92101

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
